We review a judgment of the State Board of Tax Appeals in re the clubhouse property of the Women's Club of Ridgewood. The tax assessment for the year 1940 was $41,280, being $5,320 on land and $35,960 on improvements. The Bergen County Board of Taxation reduced those valuations, on appeal, to $4,000 on land and $20,000 on improvements, a total of $24,000. The Village of Ridgewood appealed to the State Board of Tax Appeals which modified the action of the county board and determined the assessed values to be $4,000 on land and $21,000 on improvements, a total assessment of $25,000. The village prosecutes the writ. *Page 122 
The property consists of a frame and stone clubhouse two stories in height located on a corner plot measuring 150 feet by 169 feet, is known as 215 West Ridgewood Avenue and constitutes a non-conforming use in an area zoned for one-family houses.
The testimony produced by the municipality gave the value of the improvements, figured on the basis of estimated cost of reproduction less depreciation, from $49,779 to $53,805.22 and of the land $6,750. The testimony adduced by the taxpayer was that the market value of the property, fixed as of the assessing date and based on a hypothetical transaction between a willing buyer and a willing seller, was $21,000 on improvements and $4,000 on land, a total value of $25,000.
Original cost, cost of reproduction, depreciation and the like are pertinent incidents but do not control the taxable value. The established rule, based on our statutory and constitutional provisions, is that the valuation for taxation is that amount which could be obtained for the property in money at a fair sale, as of the first day of October of the year in which the assessment was made, between a willing seller and a willing buyer, that is, one not obliged to sell dealing with one not obliged to buy. New Jersey Bell Telephone Co. v. Newark,118 N.J.L. 490; affirmed, 124 Id. 451. In weighing the evidence and making our findings on a review by certiorari we do not ordinarily disturb a judgment of the State Board of Tax Appeals on questions of fact involved in tax valuations unless the evidence is persuasive that the board erred in its determination.Lawrence Township v. State Board of Tax Appeals, 124 Id.465. The proofs substantially sustain the assessed values as determined by the board, and the proofs upon which that finding was made were in substantial accord with the established rule. The decision by the state board is substantially an affirmance of that reached by the county board. We find no adequate reason for disturbing it.
The judgment of the State Board of Tax Appeals will be affirmed, with costs. *Page 123